Case: 22-50001     Document: 00516264597         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 1, 2022
                                  No. 22-50001                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Donis Lemond Denby,

                                                           Plaintiff—Appellant,

                                       versus

   FNU Armstrong, Warden TDCJ Hughes Unit; FNU Togo, PA
   TDCJ Hughes Unit; FNU Doe, Provider #2 PA TDCJ Hughes Unit;
   FNU Doe, Mental Health Provider #1 TDCJ Hughes Unit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:21-CV-1300


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Donis Lemond Denby, Texas prisoner # 655223, has filed a motion for
   authorization to proceed in forma pauperis (IFP) after the dismissal of his 42
   U.S.C. § 1983 complaint under 28 U.S.C. § 1915(g). He has failed to show


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50001      Document: 00516264597           Page: 2     Date Filed: 04/01/2022




                                     No. 22-50001


   that he should be permitted to proceed IFP on appeal under § 1915(g) or that
   his appeal of the district court’s judgment presents a nonfrivolous issue. See
   Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982). He did not adequately allege or sufficiently support
   his contention that he was under imminent danger of serious physical injury.
   See Banos, 144 F.3d at 885. The motion for leave to proceed IFP is denied.
          The facts surrounding the IFP decision are inextricably intertwined
   with the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed
   as frivolous. See 5th Cir. R. 42.2.
          We previously warned Denby about the three-strikes bar of § 1915(g)
   and cautioned him that he could be subject to additional sanctions if he filed
   future or repetitive filings. See Denby v. Bosco, 719 F. App’x 405, 406 (5th
   Cir. 2018); Denby v. Bosco, 710 F. App’x 205, 205 (5th Cir. 2018). Because
   Denby has not heeded those warnings, he is ordered to pay a sanction of $100
   to the clerk of court, and he is barred from filing any pleading in this court or
   any court subject to this court’s jurisdiction until the sanction is paid in full,
   unless he obtains leave of the court in which he seeks to file such pleading.
   Denby is once again warned that the filing of repetitive or frivolous pleadings
   in this court or any court subject to this court’s jurisdiction could result in
   additional sanctions. He is directed to review all pending matters and move
   to dismiss any that are frivolous, repetitive, or otherwise abusive.
          MOTION           DENIED;             APPEAL       DISMISSED            AS
   FRIVOLOUS; SANCTION IMPOSED; SANCTION WARNING
   ISSUED.




                                           2